DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 04/30/2020; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the preliminary amendment filed on 04/15/2020.
Claims 1-20 remain pending in this application.

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 10/26/2017. However, there is no English translation for the supplied Certified Copy of Foreign Priority Application - 04/15/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites “wherein the environmental conditions are forecast weather data for the period of time for which the use of the crop protection product is planned and forecast weather data for one or more, preferably 1, 2, 3, 4, 5 or 6, days before this period and forecast weather data for one or more, preferably 1, 2, 3, 4, 5 or 6, days after this period”
The term “preferably” makes the claim unclear because it is not clear if the claim is limited to days 1, 2, 3, 4, 5, or 6 or could 7 be ok, possible 8, maybe 10.  The metes and bounds of the claim are unclear because it is unclear due to the use of preferably.   For the purpose of examination, Examiner will interpret the term preferably in the claim to mean any number of calendar days.  Appropriate correction is required.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, and 10-13 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20200257997, Mewes, et al. to hereinafter Mewes in view of United States Patent Publication US 20110208636, Bachu, et al. 
	
Referring to Claim 1, Mewes teaches a method of planning an application of a crop protection product in a field over a period of time, comprising the steps of specifying the geographic location of the field, 
providing agricultural information for the field, providing environmental information for the field (
Mewes: Sec. 0017, evaluating a below-ground performance of a soil-active agricultural biological product in precision agriculture comprises developing a customized field model of one or more physical and empirical characteristics impacting a soil system in a particular field, the customized field model configured to assess soil moisture and soil temperature by depth over time in the particular field and characterize environmental factors influencing performance of a soil-active agricultural biological product in the soil system of the particular field, based on crop-specific information relative to a crop in the particular field, soil-specific information relative to a soil system of the particular field, and a measured efficacy of a past performance of the soil-active agricultural biological product, wherein the soil-active agricultural
Mewes: Sec. 0036, conditions impacting soil conditions in a particular field 117, and/or in one or more geographical locations that may include the particular field 117. ), 
Mewes describes the collecting agricultural and environmental information.

determining a probability of the occurrence of side effects of the crop protection product for the period of time on the basis of the agricultural information and the environmental information (
Mewes: Sec. 0040, Soil information 114 may also include a temporal component, so as to represent conditions in a current growing season, or for a period of time extending until a following growing season, or for a prior growing season(s). 
Mewes: Sec. 0058, selecting one or more appropriate environmental predictors impacting biological processes in the particular field 117, by constructing variables 171 describing a below-surface state of the soil system 115 in the particular field 117 to summarize the correlated significance of the above-ground weather data and the assessed soil moisture and temperature by depth 152 over time, for iterative modeling of the below-ground performance. The below-ground agricultural biological performance model 100 then performs a matching of variables 172, and provides this information to the prediction module 158 to produce the resulting assessment of performance of the agricultural biological product 131.
Mewes: Sec. 0059, Effectiveness of an applied biological product may be measured, for example, by in-situ observations of the performance of soil-active agricultural biologicals 131, or by further example, using one or more in-field or remote sensors, such as those configured or mounted on in-field agricultural equipment. It is contemplated that many methods of taking measurements of efficacy 130 may be utilized for analyzing effectiveness of the applied treatment, and are within the scope of the present invention.
Mewes: Sec. 0073, The agricultural decision support tool 160 may be configured to customize the output data 164 for a specific use, or user, such as for example for a specific field, farm, crop, or piece of farm equipment, for a specific period of time. ), 
Mewes describes the prediction for measuring the effectiveness of applied treatment, in which the Examiner is interpreting this as side effects of product protection, that includes specific time periods.

generating a conclusion as to the viability (See Bachu) of applying the crop protection product in the field over the period of time (
 Mewes: Sec. 0027, The degree to which soil pores are filled affects the viability, movement, reproduction, and predation of microorganisms in soil. Saturated soils and the corresponding anaerobic conditions may substantially slow or halt microbial processes that are dependent upon oxygen. 
Mewes: Sec. 0067, the advisory service 182 may provide analytics of damage reflected in an environmental profile 157, such as for example an economic impact on a crop in the current growing season of particular soil conditions, or an economic impact from having to use certain field equipment or apply specific tillage practices to mitigate conditions discovered in various soil depths in the particular field 117. Other soil-related advisory services may include a soil conditions forecast service 183 based on information in the environmental profile 157.
Mewes: Sec. 0073, The agricultural decision support tool 160 may be configured to customize the output data 164 for a specific use, or user, such as for example for a specific field, farm, crop, or piece of farm equipment, for a specific period of time. ), 
Mewes describes providing information of damage to agriculture with in a period of time. .

wherein one or more steps are executed by one computer or multiple computers and wherein the agricultural information is one or more pieces of information from the following list:
-crop plant which is being or is to be grown in the field, -date of sowing or planting (
Mewes: Sec. 0039, Crop and planting information 112 may include data such as crop type, seed type, planting data, growing season data and projections, projected harvest date, ),
Mewes describes planting date and crop type, in which the Examiner is interpreting crop type as which crop is being grown in the field.

-state of development of the crop plant being grown (
Mewes: Sec. 0039, Regardless, crop and planting information 112 may be provided as output data from one or more of phenology models of crop and plant growth, and other methods of predicting crop and plant growth over the course of a growing season, such as continual crop development profiling 
Mewes: Sec. 0017, Therefore, output data 164 may take many forms, and the environmental profile 157 may be used in the present invention to develop specific information related to performance of agricultural),
Mewes describes the collecting agricultural and environmental information that includes developmental and performance of agricultural which will includes crops.

-plant depth and/or seed laying depth (
 Mewes: Sec. 0039, seed moisture, plant depth, row width, and any other crop and plant information that may be used to develop the environmental profile 157 and the predictions of 159 forming the output data 164.).

Mewes does not explicitly teach conclusion as to the viability; communicating the conclusion to a user.
However, Bachu teaches conclusion as to the viability; communicating the conclusion to a user(
Bachu: Sec. 0102, the viability information is sent in a geographical-directed manner based on the location of the recipient. In one or more embodiments of the invention, the viability information is sent in a format readable by the recipient. Examples of a format of the weather information include, but are not limited to, a text message in SMS format, a hard copy mailed to the recipient, a spreadsheet, and a link to a website. The viability information may be personalized for the recipient to whom the viability information is sent. In one or more embodiments of the invention, a particular computer, as described with respect to FIG. 12 below, is used to send the viability information.), 
Bachu disclose the distribution of readable messages of the finding of viability.

Mewes and Bachu are both directed to the analysis of agricultural and pesticide (See Mewes at 0006, 0032, 0078 Bachu at 0022). Mewes discloses that additional examples of agricultural, such as crops can be considered (See Mewes at 0082). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mewes, which teaches detecting and processing agricultural information problems in view of Bachu, to efficiently apply analysis of agricultural and planting to enhancing the capability to displaying and delivering agricultural data. (See Bachu at 0030, 0034, 0050, 0075).


Referring to Claim 3, Mewes teaches the method according to claim 1, wherein the environmental information is one or more pieces of information from the following list:
physical properties of the soil, chemical properties of the soil, biological properties of the soil (
Mewes: Sec. 0051, plant growth and transpiration, including the impacts of weather and soil conditions on the properties and processes of this vegetation;
Mewes: Sec. 0033, It is to be further understood that soil-active biological products 131 may be used in conjunction with one or more chemical products introduced to the plant, crop, and soil biomes, either above ground, below ground, or both, and that the present invention may be configured to model and predict the performance of soil-active agricultural biological products 131 together with other chemical or synthetic additives. Developing targeted applications of soil-active agricultural biological products 131 may therefore include compiling information related to combined plant, crop and soil treatments that include both soil-active biological products 131 together with other products, regardless of whether they are biological, chemical, organic, synthetic, or any combination thereof, and initiating a combined application thereof.
Mewes: Sec. 0092, Moisture content of soils affect the soil biota in at least two ways. Water is biologically essential for enzyme activity and metabolism, as well as for life generally, and is a solvent for biological nutrients and other chemicals.).
Mewes describes the analyzing and processing of soil which includes determining and applying chemical and biological properties. 


Referring to Claim 4, Mewes teaches the method according to claim 1, wherein the environmental conditions are forecast weather data for the period of time for which the use of the crop protection product is planned and forecast weather data for one or more, preferably 1, 2, 3, 4, 5 or 6, days before this period and forecast weather data for one or more, preferably 1, 2, 3, 4, 5 or 6, days after this period (
Mewes: Sec. 0025, The model 100 is performed within one or more systems and/or methods that includes several components, each of which define distinct activities required to apply real-time, field-level data representative of crop, soil and field conditions in a particular field 117 and localized weather conditions, together with long-range climatological and/or meteorological forecasting, to customized field models 151 configured to assess soil moisture and temperature by depth 152 in the particular field 117… The prediction 159 of a below-ground performance of the particular soil-active agricultural biological product 131, as noted in further detail below, may be applied to produce information in many forms as output data 164, including but not limited to recommendations 166 for a product containing a specific agricultural biological, particular components of such a product, or a location in which the product containing a specific agricultural biological should or should not be used, according to various embodiments of the present invention. 
Mewes: Sec. 0036, The meteorological and climatological information 120 may be ingested into the present invention in raw, unprocessed form, or as processed data in the form of modeled, predicted or forecasted weather data over particular periods of time, such as short-range weather predictions and long-range, extended, and/or dynamical weather forecasts. This meteorological and climatological data 120 may be used to profile expected weather conditions for the particular field 117 to diagnose, predict and forecast expected weather conditions impacting soil conditions in a particular field 117, and/or in one or more geographical locations that may include the particular field 117. Alternatively, the meteorological and climatological information 120 may be applied to one or more weather models 146 to generate such a profile, and/or diagnose, predict, or forecast localized weather conditions.).
Mewes describes the forecasting weather for a time period which could include 1-6 days, in which the forecast consist of analyzing agricultural biologicals. Agricultural biological products are used to provide protection to crops. Therefore, teaching weather forecasting and the protecting of crops for a certain period of time.

Referring to Claim 5, Mewes teaches the method according to claim 1, Mewes does not explicitly teach wherein the crop plant being grown is a cereal, preferably winter wheat or winter barley. 
However, Bachu teaches wherein the crop plant being grown is a cereal, preferably winter wheat or winter barley. (
Bachu: Sec. 0022, An agricultural commodity may also be a product or service related to a crop grown by a farmer, including but not limited to fertilizer, pesticide, equipment, contract farming, storage, and transportation services
Bachu: Sec. 0027, A seller (e.g., seller 1 (140), seller Y (150)) of one agricultural commodity (e.g., wheat) may be a buyer (e.g., buyer 1 (120), buyer X (130)) of a different agricultural commodity (e.g., transportation services). In one or more embodiments of the invention, a seller (e.g., seller 1 (140), seller Y (150)) may be a farmer who grows the crop for sale. ).
Bachu disclose that agricultural commodity may also be a crop that is grown by a farmer.

Mewes and Bachu are both directed to the analysis of agricultural and pesticide (See Mewes at 0006, 0032, 0078 Bachu at 0022). Mewes discloses that additional examples of agricultural, such as crops can be considered (See Mewes at 0082). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mewes, which teaches detecting and processing agricultural information problems in view of Bachu, to efficiently apply analysis of agricultural and planting to enhancing the capability to displaying and delivering agricultural data. (See Bachu at 0030, 0034, 0050, 0075).

Referring to Claim 6, Mewes teaches the method according to any of claims 1, wherein the conclusion as to viability is the result of an ecological assessment (
 Mewes: Sec. 0027, The degree to which soil pores are filled affects the viability, movement, reproduction, and predation of microorganisms in soil. Saturated soils and the corresponding anaerobic conditions may substantially slow or halt microbial processes that are dependent upon oxygen. 
Mewes: Sec. 0051, Elements of land surface modeling are useful in the present invention because they enable a correlation of above-ground weather observations with existing soil conditions, and development of environmental predictors through environmental matching of variables to describe below-surface soil conditions based on the assessment of soil moisture and temperature by depth 152 and the environmental profile 157.
Mewes: Sec. 0058, The below-ground agricultural biological performance model 100 then performs a matching of variables 172, and provides this information to the prediction module 158 to produce the resulting assessment of performance of the agricultural biological product).
Mewes describes the influences of the environmental assessments, which is an ecological assessment.

Referring to Claim 8, Mewes teaches the method according to claim 1, further comprising the step of:
applying the crop protection product if application is considered viable (
Mewes: Sec. 0005, Recommendations for when, and if, to apply a product, and how to apply it, must therefore be matched more closely to the environment of the field than for other agricultural products.
Mewes: Sec. 0016, analyze a below-ground performance of the soil-active agricultural biological product, by applying the input data to characterize the influence of environmental factors on the soil-active agricultural biological product in a customized field model of one or more physical and empirical characteristics impacting the soil system,).
Mewes describes applying of products of agricultural biologicals to protect plants.

Claim 10 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  Regarding a device for planning an application of a crop protection product in a field over a period of time, comprising an input unit, a transmitting unit, a receiving unit, a processing unit, and an output unit (
Mewes: Sec. 0072, using a display on a graphical user interface, and/or via web-based or application-based modules. Tools and pull-down menus on such a display (or in web-based or application-based modules) may also be provided to customize the input data 110, such as selecting different variables in the input data 110 as noted above
Mewes: Sec. 0096, they may be implemented in conjunction with a special purpose computer, a programmed microprocessor or microcontroller and peripheral integrated circuit element(s), an ASIC or other integrated circuit, a digital signal processor, electronic or logic circuitry such as discrete element circuit, a programmable logic device or gate array such as a PLD, PLA, FPGA, PAL, and any comparable means. In general, any means of implementing the methodology illustrated herein can be used to implement the various aspects of the present invention. Exemplary hardware that can be used for the present invention includes computers, handheld devices, telephones (e.g., cellular, Internet enabled, digital, analog, hybrids, and others), and other such hardware. Some of these devices include processors (e.g., a single or multiple microprocessors), memory, nonvolatile storage, input devices, and output devices.
Mewes: Sec. 0097, implemented in software that can be stored on a storage medium, executed on programmed general-purpose computer with the cooperation of a controller and memory, a special purpose computer, a microprocessor, or the like. In these instances, the systems and methods of this invention can be implemented as a program embedded on a mobile device or personal computer through such mediums as an applet, JAVA® or CGI script, as a resource residing on one or more servers or computer workstations, as a routine embedded in a dedicated measurement system, system component, or the like.), 

Claim 11 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  Regarding a computer program product comprising a data carrier on which there is stored a computer program which can be loaded into the working memory of a computer system (
Mewes: Sec. 0098, Additionally, the data processing functions disclosed herein may be performed by one or more program instructions stored in or executed by such memory, and further may be performed by one or more modules configured to carry out those program instructions) 

Referring to Claim 12, Mewes teaches the computer program product according to claim 11, configured such that it generates conclusions for multiple crop protection products (
Mewes: Sec. 0017, soil-active agricultural biologicals 131 are bio-pesticides. These are agricultural inputs that are typically used for plant protection or other bio-control mechanism. Bio-pesticides are derived from organic materials such as animals, plants, bacteria, and certain minerals. Bio-pesticides fall into three major sub-classes of natural pesticides: bio-chemical pesticides, microbial pesticides, and plant-produced materials, or Plant-Incorporated-Protectants (PIPs).).
Mewes describes the disclosing of multiple agricultural biologicals, in which the Examiner is interpreting agricultural biologicals as multiple crop protection products.

Claim 13 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  

Claim 2 is rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20200257997, Mewes, et al. to hereinafter Mewes in view of United States Patent Publication US 20110208636, Bachu, et al. to hereinafter Bachu in view of United States Patent Publication US 20150296778, Schreiber, et al.

Referring to Claim 2, Mewes teaches the method according to claim 1, Mewes in view of Bachu does not explicitly teach wherein the crop protection product comprises a herbicide, preferably a diphenyl ether herbicide, more preferably a 2-chloro-6-nitro-3- phenoxyaniline. 
However, Schreiber teaches wherein the crop protection product comprises a herbicide, preferably a diphenyl ether herbicide, more preferably a 2-chloro-6-nitro-3- phenoxyaniline (
Schreiber: Sec. 0001, crop plants, and which, as active compounds in the herbicidal compositions, comprise a combination of aclonifen and a further herbicide.
Schreiber: Sec. 0002, The herbicidally active compound aclonifen (manufacturer: Bayer CropScience) belongs to the group of the diphenyl ethers, and mixtures of this group with other herbicides are known from the literature: for example (e.g.) U.S. Pat. No. 4,394,159 A, EP 0007482 A. U.S. Pat. No. 5,858,920 B describes, inter alia, heteroaryloxyacetamides in mixture with individual active compounds such as, for example, the herbicide aclonifen; however, without any experimental data for the synergistic effect.
Schreiber: Sec. 0013, This object was achieved by providing herbicidal compositions comprising aclonifen and the further herbicides pyroxasulfone and diflufenican.).
Mewes, Bachu, and Schreiber are both directed to the analysis of agricultural and pesticide (See Mewes at 0006, 0032, 0078 Bachu at 0022; Schreiber at 0003, 0047). Mewes discloses that additional examples of agricultural, such as crops can be considered (See Mewes at 0082). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mewes view of Bachu, which teaches detecting and processing agricultural information problems in view of Schreiber, to efficiently apply analysis of agricultural and planting to improving the collection and analyzing of data to include herbicides. (See Schreiber at 0019, 0046, 0079).

Claims 7 and 9 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20200257997, Mewes, et al. to hereinafter Mewes in view of United States Patent Publication US 20110208636, Bachu, et al. to hereinafter Bachu in view of United States Patent Publication US 20150087684, Nouvel, et al.

Referring to Claim 7, Mewes teaches the method according to claim 1, wherein an application is assessed as being viable if the probability of the occurrence of side effects is above a defined threshold (
Nouvel: Sec. 0004, Spot-on compositions that have been previously developed incorporate a multitude of pesticide agents. Common agents include arylpyrazole derivatives, insect growth regulators, pyrethroids, nodulisporic acid derivatives, neonicotinoids, formamides, avermectins, and the like. All of the compounds listed herein have different mechanisms of action, and accordingly treat and prevent infestation in different manners. Consequently, the various compounds also have a variety of different adverse effects associated with treatment. The various agents may be combined in a variety of concentrations. Generally, higher concentrations of the active components result in higher pest kill rates, and more successful treatments; however, the use of higher concentrations of the active components are more expensive to make and result in a greater likelihood that the animal will suffer adverse effects from treatment. Adverse effects of treatments include skin discoloration, local hair loss, itching, redness, excessive salivation, and in certain cases, neurotoxicity.
Nouvel: Sec. 0019, It should be noted that the cyphenothrin product of the current invention may only incorporate the active compound pyriproxyfen in those formulations not also containing S-methoprene due to the discovery that the incorporation of both S-methoprene and pyriproxyfen in a composition decreases efficacy and increases the likelihood of adverse effects).
Nouvel describes determining the likelihood of side or adverse effects of a pesticide.

Mewes, Bachu, and Nouvel are all directed to the analysis of agricultural and pesticide (See Mewes at 0006, 0032, 0078 Bachu at 0022; Nouvel at 0003, 0004, 0047). Mewes discloses that additional examples of agricultural, such as crops can be considered (See Mewes at 0082). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mewes view of Bachu, which teaches detecting and processing agricultural information problems in view of Nouvel, to efficiently apply analysis of agricultural and planting to improving the collection and analyzing of data to include the effects of herbicides and/or pesticides. (See Nouvel at 0003-0007).

Claim 9 recite limitations that stand rejected via the art citations and rationale applied to claims 1 and 7.  



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zyskowski et al., U.S. Pub. 20100306012, (discussing the prediction for seed performance in a field location).
Peters et al., W.O. Pub. 2018050592, (discussing the analysis of planting and effects of plants in the location).
Upadhyay et al., Economic Evaluation Of Seeding Decisions In Hybrid And Open-Pollinated Herbicide-Resistant Canola, https://cdnsciencepub.com/doi/pdf/10.4141/P04-135,  Canadian journal of plant science, 2005 (discussing the analyzing of seeding for hybrid products).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624